             Case 1:20-cv-01530-SKO Document 20 Filed 07/29/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10
11
                                                )   Case No. 1:20-CV-01530
     Patrick William Gonzales,                  )
12
                                                )   STIPULATION AND ORDER FOR
                  Plaintiff,                    )   EXTENSION OF TIME
13
                                                )
           vs.                                  )   (Doc. 19)
14
                                                )
15   Kilolo Kijakazi, Acting                    )
     Commissioner of Social Security,           )
16                                              )
                                                )
                  Defendant.                    )
17
                                                )
18                                              )
                                                )
19                                              )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   30-day extension of time, from July 26, 2021 to August 25, 2021, for Plaintiff to
24   serve on defendant with PLAINTIFF’S OPENING BRIEF . All other dates in the
25   Court’s Scheduling Order shall be extended accordingly.
26         This is Plaintiff’s first request for an extension of time. The Brief was due
27   July 26, 2021 making the stipulation late. Counsel for Plaintiff apologizes for this
28   oversight. Counsel intended to send the request for a stipulated extension on July


                                            1
             Case 1:20-cv-01530-SKO Document 20 Filed 07/29/21 Page 2 of 3



 1   20, 2021 but due to his error on calendaring the task, Counsel failed to send
 2   Defendant the extension request until July 26, 2021 but was unable to secure an
 3   agreement by the end of the day.
 4         Plaintiff respectfully states that the requested extension is necessary due
 5   several merit briefs being due on the same week. Counsel requires additional time
 6   to brief the issues thoroughly for the Court’s consideration. It is not Counsel’s
 7   intention to delay these proceedings. Defendant does not oppose the requested
 8   extension. Counsel apologizes to the Defendant and Court for any inconvenience
 9   this may cause.
10
11                                    Respectfully submitted,
12   Dated: July 28, 2021             PENA & BROMBERG, ATTORNEYS AT LAW
13
14
                                  By: /s/ Jonathan Omar Pena
15                                  JONATHAN OMAR PENA
16
                                    Attorneys for Plaintiff

17
18
     Dated: July 28, 2021             PHILLIP A. TALBERT
19
                                      Acting United States Attorney
20                                    DEBORAH LEE STACHEL
                                      Regional Chief Counsel, Region IX
21
                                      Social Security Administration
22
23
                                  By: */s/ Carol S. Clark
24                                  Carol S. Clark
25                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
26
                                    (*As authorized by email on July 28, 2021)
27
28



                                            2
               Case 1:20-cv-01530-SKO Document 20 Filed 07/29/21 Page 3 of 3



 1                                               ORDER
 2            Pursuant to the Court’s Scheduling Order, Plaintiff’s opening brief was due to
 3   be filed no later July 26, 2021. (Doc. 13.) The parties filed a “Stipulation for
 4   Extension of Time” on July 27, 2021—one day after Plaintiff’s opening brief
 5   deadline expired. (Doc. 19.)
 6            Given the absence of bad faith or prejudice to Defendant (as evidenced by her
 7   agreement to the extension of time after the deadline) and in view of the liberal
 8   construction of Fed. R. Civ. 6(b)(1) to effectuate the general purpose of seeing that
 9   cases are tried on the merits, see Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253,
10   1258–59 (9th Cir. 2010), the Court GRANTS the parties’ stipulated request. The
11   parties and their counsel are cautioned that future post hoc requests for extensions
12   of time will be viewed with disfavor.
13
              IT IS HEREBY ORDERED that Plaintiff shall have an extension of time, to
14
     and including August 25, 2021, by which to file his opening brief. All other
15
     deadlines set forth in the Scheduling Order (Doc. 13) are modified accordingly.
16
     IT IS SO ORDERED.
17
18   Dated:     July 29, 2021                            /s/ Sheila K. Oberto            .
19                                                UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28



                                             3
